MANFORD, Judge,
concurring.
I submit this concurring opinion because as a member of this court I am bound to follow the latest ruling by our state supreme court.
The majority herein, without question, accurately follows and applies the existing law to the particular issue of the adequacy of informations charging criminal acts within our state. However, in the present case, I believe that the information herein is not fatally defective and complies sufficiently with the Criminal Rule 23.01. I heartily support the reasons heretofore expressed in the dissents within State v. Charity, 619 S.W.2d 366, 367 (Mo.App. 1981) and State v. Voyles, 691 S.W.2d 452, 456 (Mo.App.1985) and incorporate the reasons found within those two dissents herein.
There is no question, under the particular facts and circumstances of this case, that the accused knew of the offenses charged against her. There is no question that the charge was sufficient so that the accused could actively and effectively prepare whatever defense deemed applicable to the charges. The safeguard of double jeopardy is certainly preserved because of the specific allegations contained within the in-formations.
It is well past the time that this state should adopt an applicable rule where the contents of the statute alleged to have been violated may be inferred and that an information will not be insufficient such as the majority obviously concludes herein.
This particular decision follows a long line of cases which, in my judgment, have preferred form over substance and therefore, criminal prosecution has been overturned on obvious, if not absolutely ridiculous, technicalities.
I realize this court is bound to follow the latest ruling by our state supreme court, and I support such a requirement. However, this case illustrates what occurs too often in that the failure to include a particular word or phrase within an indictment or information is used as a basis to discharge a person who is found, upon the evidence, to be guilty as charged. In addition, this *202case clearly illustrates how ridiculous such a position in philosophy has become, because the accused herein voluntarily confessed to the crimes and that confession was introduced into evidence without objection. It is well past the time that the state adopt the disposition of such matters that have been followed by the federal courts for some time, in that when a violation is alleged under a particular statute, although a particular word or phrase has been inadvertently omitted, if from the entirety of an information or indictment it is reasonably clear that an accused is apprised of the offense and can adequately prepare a defense thereto, then such indictment or information should not be rendered insufficient upon a purely technical basis.